Per Curiam.
The complaint alleges that plaintiff bought an automobile truck from the defendant corporation and that for the purpose of inducing the plaintiff to make the purchase the corporation represented that it “ was in a position to procure work for the plaintiff and the said truck ” for a certain length of time at a certain compensation and that the individual defendant similarly represented that “ he had applications on hand requiring the services of the plaintiff,” etc.; that the purchase was made in reliance on said statements; that they were false and that plaintiff was not able to obtain employment for the truck as represented; that plaintiff thereupon demanded from the defendant a return of the purchase price and some other disbursements and on the request of the defendants returned to them the truck and that “ defendants thereupon promised and agreed to repay the said sum of $1,605 to the plaintiff.”
The complaint seems to set out two causes of action, one of false representation of a fact upon which plaintiff was induced to make the purchase and its implied rescission by the return of the truck; and, second, an actual agreement of cancellation of the sale and an express promise of the defendants to return the purchase price.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendants to answer within six days after service of order entered hereon upon payment of said costs.
Bijur and Levy, JJ., concur.